Title: To Benjamin Franklin from Peter Collinson, 20 July 1753
From: Collinson, Peter
To: Franklin, Benjamin


Londn July 20 1753
It is a great pleasure to Mee to receive so many repeated Instances of my Dear friends regard for Mee, In his Sundry favours of Aprill 17: May 9 June 1.
I omitted in a Hurry in mine by Shirley to tell you that your £60 Bill on Lane is accepted and shall be applyed as you have Directed. I know not who Mr. Blair Is or where he Dwells Elce should Inquire after Him for I hear Nothing from Him about the Thermometers.
I am glad to hear Such Success attended Mr. Peters Sermon. A Good Cause Eloquently handled cant fail of Effecting Good Hearts. Charity is a Very Moveing Topick and never will Want Advocates, you will find Good providence Will Raise up Friends and Means to Support so Laudable an Undertaking. You may perceive the Good hand underneath, in your proprietors Bounty. I hope He will prove a nursing Father to your Infant Undertakeing. Tho He was Averse to Its Institution yett I hope not only a Benevolent Mind but Interest will lead Him to Support your Seminary so conducive to the General Good. My Little Influence will always tend to promote its Welfare.
I Heartyly Wish Success to Capt. Swain. I shall be Impatient to Hear the Success of his Voyage. General Dobs was with Mee to Day and is prepareing for his Government. Unless I am greatly deceived I take Him to be every Way Quallified for his post and for the Improvement of that Province. Wee know the French Very Well Subject to Levity Hights and Extreams. I am glad the Tumor is allay’d by the Abbe’s cooling Digestives, but he’s farr from Dealing candidly or Ingeniously, the Effect of his pride who look’d on himself as the Prince of Electricians—but on a Sudden Springs up a Little Cloud from the West that Eclipses all his brightness but Dalibard and Buffon gave him no Quarter but what is Worse He’s farr from being Honesst, for He had Erected a Machine at Paris to make your Experiments, and had Gott a Sett of people about him to Vouch that they could not be Verified and undoubtedly all the Citty would have rung with It.
Butt very remarkable it Happend, that a Noble Man knowing the Abbe apparatus being ready after He had seen your Experiments Verified before the King at took post to see how the Abbe far’d and when He came on the Stage the Abbe and his Creatures putt on Grave looks and Shook their Heads Intimateing things did not Succeed. This putt the Noble man quite out of Temper and on a Nice Inquirey and Observation found out the Juggle and Contrivance, gave them their Due in high Langage and publish’d the base and Juggling Intention all over Paris. Now on reading this and the King of Frances approbation as you will see in the Transactions, if the Tumor should Rise again what will allay It. This will lead you to understand my former Paragraph. You have repair’d Our Loss in the births and Burials Last sent which our friend Cave will publish for they may be of Service in Calculations.
Att the same Time that Wee are Concernd at your Disappointment Yett Wee much applaud your Ingenuity and Industry to Instruct your Neighbours on the Transit of Mercury. A Ship is Just arrived and I wonder no Account is come of It from our friend Alexander nor from any other part of your Continent that I hear which is a great Disappointment to our Astronomers.
Your Letter is forwarded to Mons. Dalibard by a Safe Conveyance as soone as I received It and a Supplement with It. One I sent before to Mr. Buffons.
I am getting Books &c. ready to send per this Ship. It is now past Eleven a Clock so good Night.
P Collinson
I am not sure wether the books &c. will be gott ready to Come by this Ship. The book &c. will come in the Lydia. Cap. Reeve.

 Addressed: To  Benn: Franklin Esq  In Philadelphia
